Citation Nr: 1144180	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic skin disorder, as secondary to in-service exposure to herbicides and/or environmental toxins.  

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. N. Poulson, Counsel

INTRODUCTION

The Veteran has 23 years of service in the Kentucky Army National Guard.  He had a period of active duty for training (ACDUTRA) from September 1980 to January 1981.  He also had active duty in the U.S. Army from December 2004 to February 2006.  During a portion of that time (from February 2005 to January 2006), he was stationed in Iraq and earned the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Initially, in July 2008 and June 2009, the Veteran requested a hearing.  Later, in July 2009, he withdrew this request.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss measures no worse than Level III in each ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 3.383, 4.1, 4.3, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here with the claim for an initial compensable rating for the service-connected bilateral hearing loss, service connection has been granted, that claim is substantiated.  No additional VCAA notice is not required with respect to the downstream issue of the rating assigned to the now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim for a compensable rating for bilateral hearing loss.  VA has obtained service treatment records (STRs), assisted the Veteran in obtaining evidence, and afforded him a physical examination.  VA has also provided the Veteran the opportunity to give testimony before the Board, but he did not avail himself of this opportunity.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).  The VA examinations conducted during this appeal, and specifically in July 2007 and August 2008, are adequate for adjudication purposes, as they describe in full the current manifestations of the Veteran's service-connected hearing loss and are based on a physical examination of the Veteran (including appropriate audiological testing) and on consideration of his pertinent medical history.

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis-Initial Compensable Rating For Bilateral Hearing Loss

In August 2007, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation for this disability, effective April 5, 2007.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and is determined by comparing the results of controlled speech discrimination tests with the average hearing threshold level.  The hearing threshold levels are measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation, which range from Level I for essentially normal acuity to Level XI for profound deafness.  Based on the level of hearing impairment, a percentage evaluation is assigned to determine the level of compensation, ranging from noncompensable to 100 percent.  Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The exceptional patterns of hearing impairment as provided under 38 C.F.R. § 4.86  apply when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz . 

Here, a July 2006 VA treatment record shows that the Veteran reported decreased hearing bilaterally, with his right ear being worse.  Puretone testing revealed bilateral moderate to severe sensorineural hearing loss from 250 Hertz (Hz) to 4000 Hz.  Average pure tone threshold values were 55 decibels in the right ear and 50 decibels in the left ear.  Word discrimination scores were 100% in both ears.  The Veteran was fitted for hearing aids.

A May 2007 military audiogram shows that pure tone thresholds, in decibels, were as follows:






HERTZ




1000
2000
3000
4000
RIGHT

50
40
65
70
LEFT

40
45
75
80

Speech recognition scores were not provided.
At a July 2007 VA audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
45
65
75
LEFT

40
45
80
90

Speech audiometry revealed speech recognition ability of 88 percent in both ears.  The Veteran complained that it was difficult to understand what people said in the presence of background noise.

At an August 2008 audiology evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
40
65
80
LEFT

35
35
70
85

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The Veteran complained that it was difficult to understand what people said in the presence of background noise.

The July 2007 findings show that Table VI provides for a numeral of Level III in the right ear and Level III in the left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 0 percent evaluation is derived.  Accordingly, the July 2007 audiometric results do not serve as a basis for a compensable evaluation.

The August 2008 findings show that Table VI provide for a numeral of Level II in the right ear and Level I in the left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 0 percent evaluation is derived.  Accordingly, the August 2008 audiometric results do not serve as a basis for a compensable evaluation.

Furthermore, neither the July 2007 audiological tests, or the subsequent audiogram completed in August 2008, provide findings indicative of exceptional hearing patterns.  38 C.F.R. § 4.86.  

The level of hearing loss impairment has been relatively stable throughout the appeal period.  Indeed, and of particular importance to the Board, is the fact that the audiological tests completed during the current appeal have not provided results warranting a compensable rating for the Veteran's service-connected bilateral hearing loss.  Therefore, staged ratings (i.e., different percentage ratings for different periods of time) is not applicable here.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable schedular rating for the service-connected bilateral hearing loss.  There is no doubt to be resolved.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  Such action is required where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  A compensable rating is provided for certain manifestations of the service-connected bilateral hearing loss, but the medical evidence reflects that those criteria are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran's hearing loss decreases effective communication and causes difficulty hearing in the presence of background noise, but these facts do not denote an exceptional or unusual disability picture.  The Veteran has not been hospitalized for his bilateral hearing loss.  He has not alleged that this disability has interfered with employment.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, the Veteran has not alleged that his service-connected hearing loss affects his employment.  As the issue of entitlement to a TDIU has not been raised by the evidence of record, it is inapplicable in this case.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an initial compensable evaluation is not warranted.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.  


REMAND

Chronic Skin Disorder

The Veteran contends that he developed a skin rash as a result of exposure to herbicides and /or environmental toxins generated by "burn pits" during his deployment to Iraq.  He does not allege, and the record does not reflect, any evidence of service in Vietnam or in Korea along the demilitarized zone at times when the use of herbicides was conceded (and thus exposure to herbicides is presumed).  See 38 C.F.R. § 3.307.  

With respect to the Veteran's assertions that he developed a chronic skin disorder as a result of exposure to environmental toxins generated by "burn pits," the Board notes that service personnel records that have been obtained and associated with the claims folder indicate that, during the Veteran's service in Iraq from February 2005 to January 2006, he served as a platoon leader and, as such, conducted convoy escort missions averaging over 5000 miles per month in support of Operation Iraqi Freedom; as a convoy commander for the 3rd Squad Escort Missions; and as a guard at the Theater Internment Facility at Abu Ghraib Prison.  

Significantly, however, the remainder of the service personnel records that have been obtained and associated with the claims file do not indicate the particular areas in which the Veteran traveled during his service in Iraq.  A remand of this service connection claim is, therefore, necessary to accord the agency of original jurisdiction (AOJ) an opportunity to procure any additional service personnel records that may be available and that may provide information as to the specific location of the Veteran's service in Iraq.  In addition, the AOJ should contact the appropriate Department of Defense agency to obtain any such relevant information.  Such data is necessary to determine the type of potential contaminants to which the Veteran may have been exposed during his service in Iraq.  See VBA Training Letter 10-03.  

Once a determination is made as to any potential environmental contaminants (including herbicide exposure), the AOJ should accord the Veteran an appropriate VA examination to determine the etiology of any skin disorder(s) shown.  Such an evaluation is necessary in light of the fact that post-service medical records reflect treatment for, and diagnoses of, various skin disorders, including mild recurrent dermatitis, cellular histiocytoma of the upper back, keratotic papules of the trunk and extremities, pigmented macules and papules of trunk and extremities, pigmented nodule left upper mid back, dermatofibroma, sclerosing hemangioma, and small sebaceous cyst on left back/shoulder.  

Specifically, January 2006 Post-Deployment Health Assessments show that the Veteran denied having problems with skin rashes or diseases during his deployment to Iraq.  He did report exposure to environmental pesticides and burn pits.

A September 2006 VA treatment record shows that the Veteran complained of recurrent rashes on his arms and legs that had started while stationed in Iraq.  He stated that the rashes initially looked like poison ivy and itched, then became scabs before resolving.  There were no findings upon physical examination.  The assessment included "mild recurrent dermatitis, not present today."  The Veteran declined a dermatology referral.

In August 2007, the Veteran complained of a recurrent rash on his arms and hands that had started a month before he left Iraq.  He stated that the rash was getting worse.

In September 2007, the Veteran again complained of a bilateral occasional arm rash that was pruritic in nature.  The diagnoses included arm rash consistent with allergic dermatitis per history.  The clinician prescribed hydrocortisone cream.

A skin check in November 2007 revealed neoplasms of the skin below neck, excluding arms and hands.  The provisional diagnosis was cellular histiocytoma of the upper back.  

December 2007 dermatology treatment records show that the Veteran was treated for erythematous lesions on the chest and arms that were not responsive to topical steroids.  A complete skin check was performed.  The diagnoses included (1) keratotic papules of the trunk and extremities; (2) pigmented macules and papules of trunk and extremities; and (3) pigmented nodule left upper mid back.  A punch biopsy from the left upper back revealed dermatofibroma vs. sclerosing hemangioma.

In January 2008, the Veteran reported a history of lesions "since youth."  They had become itchy and tender in the past few years.  He denied drainage, growth, or color change.  The diagnoses included (1) benign dermatofibroma on upper left back confirmed by pathology, and (2) small sebaceous cyst on left back/shoulder.

A December 2008 dermatology treatment record contains diagnoses of (1) compound nevi with lentigos; (2) sebaceous keratosis; (3) actinic keratosis; and (4) history of dermatofibroma of back without recurrence.

PTSD

In the August 2007 rating decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation, effective April 5, 2007.  In a correspondence dated July 2008, the Veteran wrote that he was "requesting . . . [that his] claim for PTSD be reopened and re-evaluated based on new medical evidence and . . . [a] worsening [of the] condition."  He requested that the RO obtain treatment records from the Lexington, Kentucky VAMC.  The Board construes this statement as a timely NOD with the August 2007 rating decision.  Thus, the August 2007 rating decision remains pending and the RO is now required to send the Veteran a statement of the case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where a Notice of Disagreement has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Request from the Veteran a statement containing as much detail as possible regarding his allegations of exposure to Agent Orange and environmental toxins during his service in Iraq.  He should be asked to provide specific details including dates, places, his service units, duty assignments and the names and other identifying information concerning any individuals involved in the events.  He should be told that the information is necessary to obtain supportive evidence related to his allegations of exposure to Agent Orange and environmental toxins and that failure to respond may result in adverse action. 

2. Contact the appropriate agencies, including, but not limited to, the National Personnel Records Center (NPRC) and the appropriate Department of Defense agency and request verification of any herbicide and/or environmental toxins to which the Veteran may have been exposed during his service in Iraq.  See VBA Training Letter 10-03.  

3. Then, in accordance with VBA Training Letter 10-03, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any skin disorder that he may have.  The examiner should be informed of any exposure to herbicides and/or environmental toxins that has(have) been conceded to the Veteran (pursuant to completion of the instructions set forth at paragraphs 1 and 2 of this Remand).  In addition, pursuant to VBA Training Letter 10-03, the examiner should be provided copies of the pertinent Fact Sheets attached to VBA Training Letter 10-03.  

The claims file, including a copy of this remand, must be reviewed in conjunction with the examination.  The examiner should identify any current skin disability(ies), and opine as to whether it is more likely, less likely, or as likely as not that any skin disorder(s) diagnosed on examination is(are) related to any conceded herbicide and/or hazardous environmental exposure during the Veteran's service in Iraq from February 2005 to January 2006-or is(are) otherwise related to the Veteran's active duty.  A full and complete rationale is required for all conclusions reached.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Issue a Statement of the Case to the Veteran and his representative addressing the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD.  The Veteran also must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected. 

5. Then, readjudicate the service connection claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


